Title: From Benjamin Franklin to Robert R. Livingston, 4 March 1782
From: Franklin, Benjamin
To: Livingston, Robert R.


Sir,
Passy, Mar 4th 1782.
Since I wrote the two short Letters of which I herewith send you Copies, I have been honoured with yours No. 5 dated the 16th Decr.

Enclosed I send Copies of two Letters from M. le Comte de Vergennes, relating to certain Complaints from Ostend and Copenhagen against our Cruisers. I formerly forwarded a similar Complaint from Portugal, to which I have yet received no Answer. The Ambassador of that Kingdom frequently teazes me for it. I hope now that by your means these kind of Affairs will be more immediately attended to; Ill Blood and Mischief may be thereby sometimes prevented.
The Marquis de la Fayette was at his Return hither received by all Ranks with all possible Distinction. He daily gains in the General Esteem and Affection and promises to be a great Man here. He is warmly attached to our Cause; we are on the most friendly and confidential footing with each other, and he is really very serviceable to me in my Applications for additional Assistance.
I have done what I could in recommending Messrs Portail & Gouvion as you desired. I did it with Pleasure as I have much Esteem for them.
I will endeavour to procure a Sketch of an Emblem for the purpose you mention. This puts me in mind of a Medal I have had a Mind to Strike since the late great Event you give me an Account of; representing the United States by the Figure of an Infant Hercules in his Cradle, strangling the two Serpents, and France by that of Minerva, sitting by as his Nurse with her Spear and Helmet, and her Robe speck’d with a few Fleurs-de-lis. The extinguishing two entire Armies in one War, is what has rarely if ever happen’d, and it gives a presage of the future Force of our growing Empire.
I thank you much for the News Papers you have been so kind as to send me. I send also to you by every Opportunity, Pacquets of the French, Dutch, and English Papers. Enclosed is the last Courier of Europe, wherein you will find a late curious Debate on continuing the War with America which the Minister carried in the Affirmative, only by his own Vote. It Seems the Nation is sick of it; but the King is obstinate. There is a Change made of the American Secretary, and another talk’d of in the Room of Lord Sandwich. But I suppose we have no Reason to desire such Changes. If the King will have a War with us, his old Servants are as well for us, as any he is like to put in their Places. The Ministry you will see Declare, that their War in America is for the future to be only defensive. I hope we shall be too prudent to have the least Dependance on this Declaration. It is only thrown out to lull us. For depend upon it the King hates us cordially, and will be content with nothing short of our Extirpation.
I shall be glad to receive the Acct. you are preparing of the wanton Damages done our Possessions. I wish you could also furnish me with one, of the Barbarities committed on our People. They may both be of excellent use on certain occasions.
I received the Duplicate of your No 4 in Cypher. Hereafter I wish you would use that in which those Instructions were written, that relate to the future Peace. I am accustomed to that, and I think it very good and more convenient in the Practice.
The Friendly Disposition of this Court towards us continues. We have sometimes press’d a little too hard, expecting and demanding perhaps more than we ought, and have used improper Arguments, which may have occasion’d a little Dissatisfaction, but it has not been lasting. In my Opinion the surest Way to obtain liberal Aid from others, is vigourously to help ourselves. People fear assisting the Negligent, the Indolent and the Careless, lest the Aids they afford should be lost. I know we have done a great deal; but it is said we are apt to be supine after a little Success, and too backward in furnishing our Contingents. This is really a generous Nation, fond of Glory and particularly that of protecting the Oppress’d. Trade is not the Admiration of their Noblesse who always govern here. Telling them their Commerce will be advantag’d by our Success, and that it is their Interest to help us, seems as much as to say, Help us and we shall not be obliged to you. Such indiscreet and improper Language has been sometimes held here by some of our People, and produced no good Effects.
The constant Harmony subsisting between the Armies of the two Nations in America is a Circumstance that has afforded me infinite Pleasure. It should be carefully cultivated. I hope nothing will happen to disturb it. The French Officers who have return’d to France this Winter, speak of our People in the handsomest and kindest manner; and there is a Strong desire in many of the young Nobility to go over to fight for us: There is no restraining some of them; and several Changes among the Officers of their Army have lately taken place in Consequence.
You must be so sensible of the Utility of maintaining a perfect good Understanding with the Chevalier de la Luzerne that I need say nothing on that Head. The Affairs of a distant People in any Court of Europe, will always be much affected by the Representations of the Minister of that Court residing among them.
We have great Quantities of Supplies of all kinds ready here to be sent over, and which would have been on their Way before this Time, if the unlucky loss of the Transports that were under Mr. de Guichen, and other Demands for more Ships, had not created a Difficulty to find Freight for them. I hope however that you will receive them with the next Convoy.

The Accounts we have of the Oeconomy introduc’d by Mr Morris, begins to be of Service to us here, and will by Degrees obviate the Inconvenience that an Opinion of our Disorders & Mismanagements had occasioned. I inform him by this Conveyance of the Money Aids we shall have this Year. The Sum is not so great as we could wish; and we must so much the more exert ourselves. A small Increase of Industry in every American, Male & Female, with a small Diminution of Luxury would produce a Sum far Superior to all we can hope to beg or borrow from all our Friends in Europe.
There are now near a Thousand of our brave Fellows Prisoners in England, many of whom have patiently endur’d the Hardships of that Confinement several Years, resisting every Temptation to serve our Enemies. Will not your late great Advantages put it in your Power to do something for their Relief? The slender Supply I have been able to afford of a shilling a Week to each, for their greater Comfort during the Winter, amounts Weekly to near 50£ Sterg. An Exchange would make so many of our Countrymen happy, add to our Strength and diminish our Expence. But our Privateers who cruise in Europe will not be at the Trouble of bringing in their Prisoners, and I have none to exchange for them.
Generals Cornwallis & Arnold are both arrived in England. It is reported that the former in all his Conversations discourages the Prosecution of the War in America; if so he will of Course be out of favour. We hear much of Audiences given the latter, and of his being present at Councils. He seems to mix as naturally with that polluted Court as Pitch with Tar. There is no Being in Nature too base for them to associate with, provided it may be thought capable of serving their Purposes.
You desire to know whether any intercepted Letters of Mr Deane have been published in Europe? I have seen but one in the English Papers, that to Mr Wadsworth, and none in any of the French & Dutch Papers, but some may have been printed that have not fallen in my Way. There is no doubt of their being all genuine. His Conversations since his Return from America, have as I have been informed, gone gradually more & more with that Stile, and at length came to an open Vindication of Arnold’s Conduct: And within these few Days he has sent me a Letter of twenty full Pages, recapitulating those Letters, and threatening to write and publish an Account of the Treatment he has received from Congress, &ca. He resides at Ghent; is distressed both in Mind and Circumstances, raves and writes Abundance, and I imagine it will end in his going over to join his Friend Arnold in England. I had an exceeding good Opinion of him when he acted with me, and I believe he was then sincere and hearty in our Cause. But he is changed, and his Character ruined in his own Country and in this, so that I see no other but England to which he can now retire. He says we owe him about 12,000£ Sterling, and his great Complaint is that we do not settle his Accounts and pay him. Mr Johnson having declined the Service, I propos’d engaging Mr Searle to undertake it; but Mr Deane objected to him as being his Enemy. In my Opinion he was for that Reason fitter even for the Service of Mr Deane; since Accounts are of a mathematical Nature; and cannot be changed by an Enemy, while that Enemy’s Testimony that he had found them well supported by authentic vouchers, would have weigh’d more than the same Testimony from a Friend.
With regard to Negociations for a Peace, I see but little Probability of their being enter’d upon seriously this Year, unless the English Minister had failed in raising his Funds, which it is said he has secured, so that we must provide for another Campaign, in which I hope God will continue to favour us, and humble our cruel & haughty Enemies, a Circumstance which, whatever Mr Deane may say to the contrary, will give Pleasure to all Europe. This Year opens well by the Reduction of Port Mahon, the Garrison Prisoners of War; and we are not without Hopes that Gibralter may soon follow. A few more signal Successes in America will do much towards reducing our Enemies to Reason.
Your Expressions of good Opinion with regard to me, and Wishes of my Continuance in this Employment, are very obliging. As long as the Congress think I can be useful to our Affairs, it is my Duty to obey their Orders: But I should be happy to see them better executed by another, & myself at Liberty; enjoying, before I quit the Stage of Life, some small degree of Leisure & Tranquility.
With great Esteem, I have the honour to be, Sir, Your most obedient & most humble Servant.
B Franklin
To his Excellency Richd: R: Livingston Esqr. Secy: for Foreign Affairs.No 3
